The plaintiff does not contend that recovery can be had for injury to an infant trespasser because of the condition of the defendants' premises, in the absence of active intervention by them. Hobbs v. Company, 75 N.H. 73; Buch v. Company, 69 N.H. 257; Frost v. Railroad, 64 N.H. 220; Clark v. Manchester, 62 N.H. 577. He claims that the defendants were making an unlawful use of their land in storing explosives upon it, and that such use constituted a nuisance. Conceding this to be so, the danger which would render such use a nuisance is, as stated in the plaintiff's brief, the chance of an explosion which would probably *Page 181 
have resulted in great loss of property and life. But no such explosion has occurred. There is no connection between the wrong charged and the injury suffered, and consequently no ground upon which the defendants can be held chargeable for the injury complained of. McGill v. Company, 70 N.H. 125.
Exception overruled.
All concurred.